Citation Nr: 1747826	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), for the period on appeal prior to May 19, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, for the period from May 19, 2010.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), for the period on appeal prior to September 1, 2016. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

On May 19, 2010, the Veteran and his wife testified during a Board hearing before a Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.  In an August 2017 letter, the Veteran was informed that the VLJ who held his hearing was no longer employed at the Board and that he therefore had a right to a second hearing before a VLJ who would then decide his appeal.  No response was received, and the right to a second hearing is therefore deemed waived.

In March 2011, the Board remanded the Veteran's appeal with instruction to provide appropriate notice relevant to a TDIU claim, obtain relevant documents including those from the Social Security Administration, and provide a VA examination.  Notice was provided via a March 2011 letter, relevant documents were obtained, and an examination occurred in June 2011.  In September 2014 the Board again remanded with instruction to obtain relevant treatment records and provide an adequate examination.  Treatment records were obtained and examinations occurred in July 2015 and July 2016.  The Board is therefore satisfied that the instructions in its remands of March 2011 and September 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period on appeal prior to May 19, 2010, the Veteran's acquired psychiatric disability was not productive of occupational and social impairment with reduced reliability and productivity; of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or of total occupational and social impairment.

2.  For the period from May 19, 2010, the Veteran's acquired psychiatric disability was not productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, or of total occupational and social impairment.

3.  For the period on appeal prior to September 1, 2016, the Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, for the period on appeal prior to May 19, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, for the period from May 19, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for TDIU, for the period on appeal prior to September 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Acquired Psychiatric Disability

The Veteran seeks increases to his evaluations for PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's initial 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that in September 2007 the Veteran reported increased nightmares and sleep difficulty due to his PTSD.  He was referred for mental health treatment, where he reported almost daily anxiety attacks consisting of nervousness, difficulty breathing, and a racing and pounding heart.  He exhibited no abnormal behavior, his mood was alexithymic, and his affect was broad.  He was assigned a GAF score of 65 by his psychiatrist.  A different psychiatrist diagnosed PTSD and panic disorder with agoraphobia and assigned a GAF score of 51.  In November 2007 he reported an improvement in his sleep difficulties.  Mood was somber and affect was calm.  His GAF score was increased to 53.  In February 2008 he reported that he was struggling but that overall he was coping well with his current life stressors.

The Veteran underwent a VA examination in April 2008.  He reported nightmares once or twice a week and daily panic attacks which until his most recent medication change.  He reported irritability and a history of being suicidal and homicidal.  He stated that he heard voices all the time and he saw vague visual phenomena in his peripheral vision.  He stated that his marriage was good and that he got along well with his children.  His activities of daily living and leisure activities were not affected by his disability.  His leisure activities included watching television, taking care of his yard, and making things in his shop.  The Minnesota Multiphasic Personality Inventory-2 (MMPI-2) produced an extremely exaggerated and invalid response set.  Based on this, the examiner was doubtful that the reports of hallucinations reflected any true psychosis.  He was diagnosed with PTSD and anxiety disorder and assigned a GAF score of 60.

VA treatment records reflect that in May 2008 the Veteran reported that he was sleeping more during the day.  He stated that his life was going pretty well and that he was very active in church and teaching Sunday school.  He was assigned a GAF score of 61.  In September 2008 he reported increased panic attacks and a fear of dying, but otherwise doing great.  He was assigned a GAF score of 51.  He reported irritability in December 2008.  In March 2009 he reported sleep trouble and dreams of chasing and being chased.  He stated he was trying to keep busy by working in his shop, cutting grass, and restoring an old house.  He was not depressed and had no suicidal or homicidal ideation.  He was diagnosed with mild to moderate PTSD and his GAF score was increased to 55.  In June 2009, he reported sleep trouble.  His panic attacks were every other day.  He reported continued panic attacks in September 2009.  In February 2010 he reported increased symptoms during the winter months and stated that rain triggered memories.  On days with better weather he stated he was able to get outside of the house and do the things he wants.  His GAF score was decreased to 52.

At his hearing on May 19, 2010, the Veteran reported that his PTSD had worsened and that his VA treating physician was constantly changing his medications.  He reported that his panic attacks had become more frequent and more severe, estimating 45-50 attacks in the prior 60 days.  He stated that panic attacks could last from minutes to hours.  He reported suicidal thoughts almost every time he gets a panic attack.  He stated that it is difficult to interact with his family because he gets irritated and has anger issues.  He reported memory troubles and self-isolation.  His wife reported that he tends to isolate himself when family visits.  She reported that he suffered from memory loss.  She also stated that she is regularly wakened by his nightmares.  

VA treatment records reflect that in July 2010 the Veteran was not visibly anxious and exhibited mild depression and tiredness.  There was no suicidal or homicidal ideation.  In December 2010 he was diagnosed with PTSD with panic attacks and assigned a GAF score of 50.

In a March 2011 statement, the Veteran's group therapist stated that he expressed privately and in group that he had recurring memories of combat and recurring nightmares of the same.  The therapist stated that he struggled with the arousal and vivid memories of his trauma, and at times has difficulty falling and staying asleep.  The therapist noted that the Veteran had reported panic attacks and heightened startle response.

VA treatment records reflect that in April 2011 the Veteran reported that he had been doing well the past several months.  He reported no current suicidal or homicidal ideation, stating that it crossed his mind every once in a while, but no plan and nothing serious.  He reported occasional flashbacks, twice per week, and occasional bad dreams.  He reported avoidance and hypervigilance.

The Veteran underwent another VA examination in April 2011.  He stated that his relationship with his spouse was fairly well and he got along with his children.  He reported that he did not have any friends outside of his therapy group.  He described activities including going to church, gardening, watching television, making stuff in his shop, and riding his tractor.  He stated that he retired because he was unable to take orders from his boss due to his PTSD.  His reported symptoms in the prior two weeks included moderate numbness or tingling, feeling hot, unable to relax, dizziness or lightheadedness, pounding or racing heart, nervousness, fear of losing control, difficulty breathing, mild suicidal thoughts, sweating, fear of the worst, and fear of dying.  He was able to complete serial 7's and spell a word backwards and forwards, but he was unable to recall any of the names of three objects after a five minute delay.  The examiner explained that this was highly unusual and recommended that the Veteran undergo neuropsychological testing to complete his examination.  He was diagnosed with mild to moderate PTSD with an alcohol induced mood disorder and a rule-out diagnosis of a cognitive disorder.  He was also diagnosed with an avoidant personality disorder.  He was assigned a GAF score of 58.  The examiner found that PTSD was productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner explained that the Veteran's severe personality disorder was independently responsible for impairment in psychosocial adjustment and lowered quality of life.  

A June 2011 note in the Veteran's VA treatment records indicates that the Veteran failed to report for neuropsychological testing scheduled in May 2011, as prescribed by the April 2011 VA examiner.  The Veteran was contacted and indicated that he would not return to VA for such testing.  The chief of examining psychologists noted that the Veteran's treatment records did not indicate any of the cognitive deficiencies noted at the April 2011 examination which prompted the testing to be scheduled.  The chief further offered two potential explanations: that the Veteran was consciously exaggerating his symptoms in order to increase his benefits, or that the Veteran's active alcohol use problem was complicating estimations of severity of PTSD symptoms.

VA treatment records reflect that in June 2011 the Veteran reported he was doing well with a fairly stable with some irritability.  There was no current suicidal or homicidal ideation.  Mood was fair and affect was restricted.  He was assigned a GAF score of 50.  In September 2011 he reported a decreased intensity in his panic attacks.  He stated that his mood was okay but sometimes irritable.  He reported sleep difficulties.  He denied current suicidal or homicidal ideation, but stated that suicidal ideations without a plan cross his mind every once in a while.  His GAF score was increased to 60.  In December 2011 he reported that he was doing okay, but had sleep problems, anxiety, and irritability.  He stated that he sometimes has thoughts of death and dying but would not do anything to hurt himself.  In February 2012 he reported that his mood was the same, okay but sometimes irritable.  He reported that his sleep difficulties continued.  In April 2012 he reported that he believed his medication was causing memory problems.  While the Veteran has reported that he continues to attend a PTSD group session, VA treatment records do not reflect any individual therapy since April 2012.

The Veteran underwent another VA examination in July 2015.  He reported an increase in dreams and intrusive thoughts since he retired.  He stated that this causes him to sleep less.  He also reported memory loss, not feeling safe, and hypervigilance.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once per week, and chronic sleep impairment.  The examiner diagnosed PTSD with anxiety productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress (or of symptoms controlled by medication).

The Veteran underwent another VA examination in July 2016.  He reported that he cuts his own grass and the grass of his church, tends his one-acre garden, and spends time out in his shop doing welding, though he cannot work for more than an hour or two without taking a break.  He reported that his marriage is going well and that he gets along well with his children and grandchildren.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once per week, memory problems, flattened affect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Two cognitive assessments suggested moderate and mild cognitive impairment respectively.  The Burns Anxiety Inventory and Depression Checklist revealed severe anxiety and severe depression.  A GAF score was assigned in the range of 55-60 due to moderate psychological impairment in the form of weekly panic attacks, impaired social functioning in the form of no close friends, and occupational impairment in the form of an inability to work full time.  The examiner diagnosed moderate PTSD productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

For the period prior to May 19, 2010, the Board finds that an evaluation in excess of 30 percent is not warranted.  The Veteran's current 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  Higher ratings are available for occupational and social impairment with reduced reliability and productivity; for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or for total occupational and social impairment.  The evidence weighs against manifestations of such severity.  The Veteran's GAF scores for this period vary, fluctuating between the low 50s indicating moderate disability and the low 60s indicating a mild disability.  His reports of symptoms tend to be milder when seeking treatment as opposed to his reports to the April 2008 VA examiner of such symptoms as hallucinations and a history of suicidal and homicidal ideation, symptoms one would expect to see discussed extensively in treatment.  Notably, the April 2008 VA examiner opined that his MMPI-2 produced an extremely exaggerated and invalid response set.  The Board therefore finds the examiner's assigned GAF score of 60, on the cusp of a mild-moderate disability, more probative than those assigned by the Veteran's treating psychiatrists, for the examiner took into account the more objective results of the MMPI-2.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the period prior to May 19, 2010.

For the period from May 19, 2010, the Board finds that an evaluation in excess of 50 percent is not warranted.  The Veteran's current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity.  Higher ratings are available for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, or for total occupational and social impairment.  The evidence weighs against manifestations of such severity.  The Veteran has a good relationship with his wife, children, and grandchildren.  He has hobbies that take him outside his house, and he has reported that he is active teaching Sunday school at his church, an activity which requires maintaining social relationships.  Of the three VA examiners who evaluated him during this period, none found the level of impairment warranting a 100 percent, 70 percent, or even his current 50 percent rating.  Indeed, the April 2011 and July 2016 examiners found impairment warranting a 30 percent rating, and the July 2015 examiner found impairment warranting only a 10 percent rating.  Furthermore, while there is objective evidence of severe anxiety and depression, in light of the April 2008 MMPI-2 indicating exaggeration of symptoms, the Board notes that the Veteran has never been hospitalized for mental health reasons and has not received individual treatment since April 2012.  For these reasons, the Board finds that an evaluation in excess of 50 percent is not warranted for the period from May 19, 2010.

TDIU

The Veteran seeks TDIU for the period on appeal prior to September 1, 2016.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The fact that a veteran is in receipt of a combined schedular rating of 100 percent does not preclude the availability of a TDIU.  Although no additional disability compensation may be paid when a total schedular rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC, and thus must be considered by the Board.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is currently in receipt of a TDIU effective September 1, 2016.  This grant reflects an award of service connection for prostate cancer effective January 26, 2015.  From January 26, 2015 to September 1, 2016, the Veteran is in receipt of a schedular evaluation of 100 percent for prostate cancer.  The question before the Board is therefore whether the Veteran is eligible for a TDIU based on his other service-connected disabilities for the period on appeal prior to January 26, 2015, and for a single service-connected disability other than prostate cancer for the period from January 26, 2015, to September 1, 2016.  See Bradley, 22 Vet. App. at 293-94.

Other than prostate cancer and associated residuals, the Veteran is service-connected for PTSD at 30 and 50 percent, a heart disability associated with PTSD at 30 percent, and a scar residual to a head injury at 10 percent.  His combined evaluation is therefore 60 percent prior to May 19, 2010, and 70 percent thereafter.  Because the scar was likely the result of a wound described as one of his PTSD stressors and his heart disability is secondary to his PTSD, they are treated as a single disability for the purposes of 38 C.F.R. § 4.16(a) and the Veteran therefore meets the requirements for consideration for a schedular TDIU.

In a TDIU application received by VA in April 2011, the Veteran reported that he was unable to work due to his service-connected PTSD and heart arrhythmia.  He reported that he last worked full time in October 2000, at which point he was too disabled to work.  He essentially provided the same information in a second TDIU application received in May 2016, though he added prostate cancer to the list of service-connected disabilities that prevented him from working.

Records from the Social Security Administration reflect that the Veteran applied for Social Security disability benefits based on his acquired psychiatric disability and was denied in December 2007 for the period prior to March 2006, after which the Veteran had aged out of eligibility.  

At a May 2011 VA examination, the examiner found that the Veteran's heart disability did not in any way prevent the Veteran from working either a manual labor or a sedentary job.  This opinion was based on the analysis of cardiovascular tests in 2008 and 2010.  The former estimated a METs level of 1 because the Veteran did not perform a treadmill on his stress test, but the latter found the Veteran to be healthy despite the chest pain associated with his disability.  He had never been hospitalized, had congestive heart failure, or a myocardial infarction.

The Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities rendered him unemployable or unable to secure and follow a substantially gainful occupation for the period on appeal prior to September 1, 2016.  As discussed above, the Board finds the Veteran's PTSD to be productive of mild to moderate symptoms.  Though examiners have made reference to his inability to work, the Board finds that the evidence as a whole is indicative of a less severe disability which does not prevent occupational relationships.  This finding is based on the Veteran's level of activity outside his home coupled with the April 2008 MMPI-2 test which reflects an exaggeration of symptoms.  As to his heart disability, the Board finds that the May 2011 VA examination report to be highly probative.  The examiner based this opinion on a detailed review of the Veteran's cardiovascular history.  Furthermore, there is no indication that his service-connected scar affects his employability.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities rendered him unemployable or unable to secure and follow a substantially gainful occupation for the period on appeal prior to September 1, 2016, and a TDIU is therefore denied.


ORDER

For the period on appeal prior to May 19, 2010, an evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, is denied.

For the period from May 19, 2010, an evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, is denied.

For the period on appeal prior to September 1, 2016, a TDIU is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


